DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an MS spectrum data acquisition processing unit that acquires…” in claim 1; “a precursor ion selection processing unit that selects…” in claim 1; and “an MS/MS spectrum data acquisition processing unit that acquires MS/MS spectrum data by cleaving…” in claim 1. The limitations at issue have been determined to respectively correspond to a mass spectrometer; a processor selecting precursor ions for CID; and Collision induced dissociation chamber and detector arrangement.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 recite “wherein when the MS/MS spectrum data corresponding to the ion which is not selected … is displayed, [displaying] a retention time in a case of assuming that the ion is selected as the precursor ion and the MS/MS spectrum data is acquired.” This limitation requires displaying a retention time based upon a counterfactual. To wit, the ion is not selected as a precursor ion, but a retention time is displayed which assumed that the ion is selected as a precursor. The amendments to the claims clarify that the ions which are not selected as precursors are those that are inside a predetermined range of a previously selected precursor ion. Thus, in order to make the assumption of claims 3 and 6, the ion which is not selected as a precursor ion would have to be assumed to precede the precursor ion which was actually selected. This creates an issue of indefiniteness, because it is not clear whether the claims require that the actual retention time of the ion is displayed (i.e., the time 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,897,581 B1 [Prakash] in view of US 6,590,203 B2 [Kato].

Regarding Claim 1:
Prakash teaches a mass spectrometry device (abstract) comprising: 
an MS spectrum data acquisition processing unit that acquires MS spectrum data by ionizing a sample and performing mass spectrometry (2:34-36- MS1 scan); 
a precursor ion selection processing unit (Fig. 1 (140)) that selects a precursor ion on the basis of the MS spectrum data (Fig. 5 shows the selected precursor ions); and 
an MS/MS spectrum data acquisition processing unit that acquires MS/MS spectrum data by fragmenting precursor ions and performing mass spectrometry (6:64-7:5), 
wherein the precursor ion selection processing unit (sequentially selects precursor ions having different mass-to-charge ratios (as shown in Fig. 5), causes the MS/MS spectrum data acquisition processing unit to acquire MS/MS spectrum data corresponding to each of the precursor ions (as shown in Fig. 5, wherein each precursor peak is isolated), and sequentially selects the precursor ion having a mass-to-charge ratio which is not included in a predetermined range with respect to a mass-to-charge ratio of the precursor ion for which the MS/MS spectrum data has already been acquired on the basis of the same MS spectrum data (13:54-66),
wherein the predetermined range is a range including the mass to charge ratio of the precursor ion for which the MS/MS spectrum data has already been acquired (Note the ranges in Fig. 5, wherein each ion to be isolated is only in one predetermined rang; 13:54-66).
However, it is not clear that Prakash teaches fragmenting the precursor ions by cleaving the selected precursor ions.  Kato teaches fragmenting a precursor ion by cleaving the ion with collision induced dissociation (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the CID cleaving of Kato as the fragmentation Prakash. One would have been motivated to do so since this would cause precursor ions to yield fragment ions in a predictable fashion.


Regarding Claim 2:
The modified invention of claim 1 teaches the mass spectrometry device according to claim 1, further comprising: 
a display processing unit that displays the MS/MS spectrum data acquired by the MS/MS spectrum data acquisition processing unit (Kato 8:35-38), wherein the display processing unit displays, as the MS/MS spectrum data corresponding to an ion which is not selected as the precursor ion by the precursor ion selection processing unit, the MS/MS spectrum data corresponding to the precursor ion including the mass-to-charge ratio of the ion within the predetermined range (Kato Figs. 5-6 demonstrate the display of this data). 


Regarding Claim 4:
Prakash teaches a mass spectrometry method (abstract) comprising: 
an MS spectrum data acquisition step of acquiring MS spectrum data by ionizing a sample and performing mass spectrometry (2:34-36- this is inherent in an MS1 scan); 
a precursor ion selection step of selecting a precursor ion on the basis of the MS spectrum data (Fig. 5 shows the selection precursor ions); and 

wherein the precursor ion selection step sequentially selects precursor ions having different mass-to-charge ratios (as shown in Fig. 5’s iterations), causes the MS/MS spectrum data acquisition step to acquire MS/MS spectrum data corresponding to each of the precursor ions, and sequentially selects the precursor ion having a mass-to-charge ratio which is not included in a predetermined range with respect to a mass-to-charge ratio of the precursor ion for which the MS/MS spectrum data has already been acquired on the basis of the same MS spectrum data (13:54-66),
wherein the predetermined range is a range including the mass to charge ratio of the precursor ion for which the MS/MS spectrum data has already been acquired (Note the ranges in Fig. 5, wherein each ion to be isolated is only in one predetermined rang; 13:54-66).
However, it is not clear that Prakash teaches fragmenting the precursor ions by cleaving the selected precursor ions.  Kato teaches fragmenting a precursor ion by cleaving the ion with collision induced dissociation (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the CID cleaving of Kato as the fragmentation process of Prakash. One would have been motivated to do so since this would cause precursor ions to yield fragment ions in a predictable fashion.

Regarding Claim 5:
The modified invention of claim 4 teaches the mass spectrometry method according to claim 4, further comprising: 
Kato 8:35-38), wherein the display step displays, as the MS/MS spectrum data corresponding to an ion which is not selected as the precursor ion by the precursor ion selection step, the MS/MS spectrum data corresponding to the precursor ion including the mass-to-charge ratio of the ion within the predetermined range (Kato Figs. 5-6 demonstrate the display of this data). 
Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant argues that Prakash fails to teach the wherein clauses of the independent claims. This is not persuasive. Example 2 of Prakash speaks to the selection of ions and exclusion of ions inside of previous ranges.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


It is noted that Examiner Johnston will no longer be working on this case. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881